                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BARBARA LEWIS, et al.,
                                                                                        Case No. 18-cv-02248-PJH
                                   8                   Plaintiffs,

                                   9             v.                                     ORDER TERMINATING PENDING
                                                                                        MOTIONS WITHOUT DECISION
                                  10     RODAN & FIELDS, LLC,
                                                                                        Re: Dkt. No. 198
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On August 28, 2020, the court administratively terminated without decision
                                  14   plaintiff’s motion for class certification (Dkt. 98), defendant’s motion to exclude expert
                                  15   testimony (Dkt. 146), as well as both motions’ respective motions to seal (Dkts. 88, 139,
                                  16   166, and 177). Dkt. 184. On December 23, 2020, the court similarly terminated plaintiff’s
                                  17   motion for a protective order (Dkt. 155), as well as that motion’s related motions to seal
                                  18   (Dkts. 156, 160). Dkt. 189 at 2. In both orders, the court permitted the parties to re-
                                  19   notice their motions. Dkt. 184; Dkt. 189.
                                  20          On February 25, 2021, the parties filed a joint stipulation and proposed order
                                  21   regarding renewal and briefing of terminated motions. Dkt. 193. In it, they requested that
                                  22   the court “administratively reactivate” and “re-notice” the above-referenced terminated
                                  23   motions. Id. at 2. On February 26, 2021, the court renewed the subject motions and set
                                  24   the motion for class certification, motion to exclude expert testimony, as well as their
                                  25   related motions to seal for hearing on June 3, 2021. Dkt. 194. Subsequently, on May 6,
                                  26   2021, defendant filed a reply in support of its motion to exclude, as well as a related
                                  27   motion to seal. Dkt. 195.
                                  28          On June 1, 2021, the parties filed the instant joint stipulation and proposed order
                                   1   regarding settlement in principle. Dkt. 198. In it, they ask for the following two forms of
                                   2   relief: (1) the June 3, 2021 hearing on plaintiff’s motion for class certification “be removed
                                   3   from calendar”; and (2) “[E]xcept for all motions to seal which shall remain pending, the
                                   4   remaining currently pending motion be withdrawn, without prejudice to the moving party’s
                                   5   right to refile in the event that a final agreement is not reached.” Id. at 2. To support their
                                   6   requests, the parties explain that they have “reached an agreement in principle to resolve
                                   7   this litigation that, if finalized, would dispose of all claims in this action.” Id. at 1.
                                   8          The court hereby VACATES the June 3, 2021 hearing on the motion for class
                                   9   certification, motion to exclude expert testimony, as well as all related motions to seal.
                                  10   Additionally, the court again administratively TERMINATES without decision all motions
                                  11   renewed by it on February 26, 2021. Those motions include the motion for class
                                  12   certification (Dkt. 98), motion to exclude expert testimony (Dkt. 146), and motion for a
Northern District of California
 United States District Court




                                  13   protective order (Dkt. 155), as well as their related motions to seal (Dkts. 88, 139, 156,
                                  14   160, 166, and 177). Further, the court TERMINATES without decision the motion to seal
                                  15   filed in connection with defendant’s reply in support of its motion to exclude expert
                                  16   testimony. Dkt. 195. To be clear, the court will not decide any motion to seal absent its
                                  17   adjudication of the motion for class certification, motion to exclude expert testimony, or
                                  18   motion for a protective order. That said, all materials filed in connection with any of the
                                  19   above-referenced motions to seal will remain protected from public view.
                                  20          Lastly, the court notes that this action was filed on April 13, 2018. The court will
                                  21   not permit it to languish indefinitely on the court’s docket without prosecution. Within 28
                                  22   days of this order, the parties must jointly file a report updating the court on the status of
                                  23   their settlement.
                                  24          IT IS SO ORDERED.

                                  25   Dated: June 2, 2021

                                  26                                                   /s/ Phyllis J. Hamilton
                                                                                       PHYLLIS J. HAMILTON
                                  27                                                   United States District Judge
                                  28
                                                                                        2
